 


109 HRES 1027 IH: Commending the life’s work of Stephen Robert Irwin and extending heartfelt sympathy to his family.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1027 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Ms. Linda T. Sánchez of California submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the life’s work of Stephen Robert Irwin and extending heartfelt sympathy to his family. 
 
 
Whereas Stephen Robert Irwin, better known as Steve Irwin and nicknamed the Crocodile Hunter, was an Australian environmentalist and international icon; 
Whereas Steve Irwin achieved worldwide fame from his television program The Crocodile Hunter; 
Whereas Steve Irwin was a defender and lover of wildlife and together with his wife co-owned and operated Australia Zoo in Beerwah, Queensland; 
Whereas Steve Irwin was a passionate ecologist and conservationist who believed in promoting environmentalism around the globe by simply sharing his love for the natural earth and its inhabitants rather than preaching to his audience; 
Whereas Steve Irwin was especially concerned with the conservation of endangered animals and land clearing, considered the defending of endangered wildlife his most important life work, and was quoted to say, I consider myself a wildlife warrior. My mission is to save the world’s endangered species.; 
Whereas Steve Irwin discovered a new species of turtle that bears his name, Elseya irwini—Irwin’s Turtle—a species of turtle found on the coast of Queensland; 
Whereas Steve Irwin founded the Steve Irwin Conservation Foundation, which became the independent charity known as Wildlife Warriors Worldwide; 
Whereas Steve Irwin was an altruistic celebrity, and payments for his appearances in advertising campaigns went directly to his wildlife fund; 
Whereas Steve Irwin helped to found the Lyn Irwin Memorial Fund in honor of his mother and other projects, such as the International Crocodile Rescue; 
Whereas Steve Irwin was tragically killed on September 4, 2006, by a stingray barb that pierced his chest while snorkeling at Batt Reef in Australia; 
Whereas Steve Irwin is survived by his American-born wife, Terri, and their two children, Bindi Sue, born in 1998, and Robert, born in December 2003; and 
Whereas the entire world has lost a great environmentalist and conservationist, a man who devoted his life to educating people around the globe through his energy and brazen enthusiasm for our wonderful planet and every creature that inhabits it: Now, therefore, be it 
 
That the House of Representatives— 
(1)has learned with sorrow of the death of Stephen Robert Irwin, better known as Steve Irwin; 
(2)commends the life’s work of Steve Irwin, recognizing his contributions to protecting the environment and promoting and defending wildlife conservation, in addition to educating and inspiring millions around the world; and 
(3)extends its heartfelt sympathy to the family of Steve Irwin, particularly his wife Terri and children Bindi Sue and Robert. 
 
